Citation Nr: 0101467	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-16 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than December 22, 
1994 for an award of service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran apparently had active service from September 1953 
to September 1955 and periods of active duty for training in 
the Army National Guard from March 1973 to July 1993.  By 
decision in June 1999, the Board granted service connection 
for bilateral hearing loss.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.


FINDINGS OF FACT


1.  In December 1955, the RO denied an original claim of 
entitlement to service connection for bilateral hearing loss; 
in a letter December 1955, the RO notified the veteran of 
this decision and his appellate rights.

2.  The veteran did not appeal the RO's December 1955 
decision, and that decision was final.

3.  On December 22, 1994, the RO received the veteran's claim 
to reopen the issue of entitlement to service connection for 
bilateral hearing loss.

4.  In a June 1998 decision, the Board reopened the veteran's 
claim for entitlement to service connection for bilateral 
hearing loss on the basis of National Guard audiometric test 
results beginning in 1980, and remanded the issue for further 
development.

5.  In June 1999, the Board granted the veteran's claim for 
service connection for bilateral hearing loss.  

6.  In June 1999, the RO assigned a 30 percent rating for the 
veteran's bilateral hearing loss with an effective date of 
December 22, 1994, the date of receipt of his claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 22, 
1994, for an award of service connection for bilateral 
hearing loss, have not been met.  38 U.S.C.A. § 5110 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

An original claim is defined as an initial application for 
benefits in a form prescribed by the Secretary for the 
Department of Veterans Affairs.  A finally adjudicated claim 
is an application that has been allowed or disallowed by the 
RO, the action having become final by the expiration of one 
year after the date of notice of an award or disallowance.  A 
reopened claim is defined as any application for a benefit 
received after final disallowance of an earlier claim.  
38 C.F.R. § 3.160 (2000).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris, may be considered an informal claim.  On receipt 
of an informal claim, if a formal claim is filed within one 
year from that date, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2000).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed, a 
report of VA examination, hospitalization, or outpatient 
treatment will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157(b) (2000).

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2000).  Except in a simultaneously contested claim, 
a claimant must file a notice of disagreement with a 
determination by the RO within one year from the date that 
the agency mails notice of determination to him.  Otherwise, 
that determination will become final.  38 C.F.R. § 20.302 
(2000).  A decision of a duly constituted rating agency that 
is final shall not be subject to revision on the same factual 
basis.  38 C.F.R. §§ 3.104, 3.105 (2000).

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. 
§ 5101(a) (West 1991); 38 C.F.R. § 3.151(a) (2000).  The 
effective date of service connection for disability 
compensation on a direct basis is the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the effective date is the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).  The effective date of an award based 
on new and material evidence, other than service department 
records, received after final disallowance, is the date of 
receipt of the new claim or date entitlement arose, whichever 
is later. 38 C.F.R. § 3.3400(q). 

The veteran contends that the effective date for the 10 
percent disability rating for his bilateral hearing loss 
should be the day after discharge from service in September 
1955.  

The record reveals that the RO denied the veteran's claim for 
service connection by rating decision and notified him of 
this decision at his last known residence in a letter of 
December 1955.  At that time, the RO also informed the 
veteran of his appellate rights.  The veteran failed to file 
a timely appeal with this rating decision and that decision 
is now final.  38 C.F.R. § 20.302 (2000).

On December 22, 1994, over 20 years later, the RO received a 
claim from the veteran to reopen his claim for service 
connection for bilateral hearing loss.  The Board in June 
1998 found that new and material evidence had been received 
to reopen the claim.  The new and material evidence consisted 
of National Guard audiometric testing results which, between 
1980 and 19992 showed hearing loss according to VA criteria.  
In a June 1999 decision, the Board granted entitlement to 
service connection for bilateral hearing loss.  Later in June 
1999, the RO assigned a 30 percent rating, effective December 
22, 1994, the date the RO received the veteran's claim to 
reopen.  In July 1999, the veteran filed a notice of 
disagreement with the effective date assigned by the RO.  
Although he indicated that he was happy with the 30 percent 
rating, he contended that it should be effective back to his 
discharge from service, because he had experienced this 
disability since that time. 

With respect to the veteran's contention, however, the Board 
must find that an effective date back to September 1955 must 
be denied for the following reasons.  First, the veteran 
failed to appeal the original December 1955 RO decision that 
denied service connection for bilateral hearing loss.  
Therefore, that decision is final.  38 C.F.R. §§ 3.104, 
3.105, 20.302.  

Second, the law provides that an effective date will be the 
later of the date of claim or date entitlement arose.  As 
noted, the veteran filed his claim on December 22, 1994 
because he experienced problems hearing.  A hearing loss, as 
defined by VA, was shown in National Guard records, beginning 
in 1980.  Subsequently, according to a December 1998 VA 
examination report, a VA examiner confirmed that the veteran 
experienced bilateral hearing loss at a level that met the 
regulatory criteria for VA purposes, and that it was due to 
exposure to acoustic trauma during service. 

Hence, in light of the prior final RO decision in December 
1955, the Board cannot factually ascertain that entitlement 
to service connection for bilateral hearing loss prior to 
December 22, 1994 is warranted.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(q).  As provided by 38 C.F.R. § 3.400(q), the 
proper effective date is the date of receipt of the claim.  
Therefore, an effective date earlier than December 22, 1994 
must be denied.


ORDER

An effective date earlier than December 22, 1994 for an award 
of service connection for bilateral hearing loss is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

